Name: Commission Regulation (EC) No 215/2004 of 6 February 2004 establishing the quantities to be allocated to importers from the second tranche of the 2004 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32004R0215Commission Regulation (EC) No 215/2004 of 6 February 2004 establishing the quantities to be allocated to importers from the second tranche of the 2004 Community quantitative quotas on certain products originating in the People's Republic of China Official Journal L 036 , 07/02/2004 P. 0010 - 0012Commission Regulation (EC) No 215/2004of 6 February 2004establishing the quantities to be allocated to importers from the second tranche of the 2004 Community quantitative quotas on certain products originating in the People's Republic of ChinaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(1), and in particular Articles 9 and 13 thereof,Having regard to Commission Regulation (EC) No 2044/2003 of 20 November 2003 establishing administration procedures for the second tranche of the 2004 quantitative quotas for certain products originating in the People's Republic of China(2), and in particular Article 6 thereof,Whereas:(1) Regulation (EC) No 2044/2003 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quantities available. Importers have lodged applications for import licences with the competent national authorities between 22 November 2003 and 15.00, Brussels time, on 31 December 2003, in accordance with Article 3 of Regulation (EC) No 2044/2003.(2) The Commission has received from the Member States and the acceding States, pursuant to Article 5 of Regulation (EC) No 2044/2003, particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1998 or 1999 (Member States) and in 2001 or 2002 (acceding States), the reference years.(3) The Commission is now able, on the basis of that information, to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States and the acceding States for the second tranche of the 2004 quantitative quotas.(4) Examination of the figures supplied by Member States and the acceding States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds or is lower than the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction or increase shown in Annex I to the volume of each importer's imports, expressed in quantity or value terms, over the reference period.(5) Examination of the figures supplied by Member States and the acceding States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex II to this Regulation exceeds the portion of the quota set aside for them. The applications must therefore be met by applying the uniform rate of reduction shown in Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 2044/2003.(6) Quantities not taken up by non-traditional importers were transferred to traditional importers,HAS ADOPTED THIS REGULATION:Article 1In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allocate each importer a quantity or value equal to his imports for 1998 or 1999 (Member States) and for 2001 or 2002 (acceding States), as indicated by the importer, adjusted by the rate of reduction/increase specified in the said Annex for each quota.Where the use of this quantitative criterion would entail allocating an quantity greater than that applied for, the quantity allocated shall be limited to that specified in the application.Article 2In response to licence applications in respect of the products listed in Annex II duly submitted by non-traditional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 2044/2003, adjusted by the rate of reduction specified in the said Annex for each quota.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 February 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 66, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 303, 21.11.2003, p. 3.ANNEX IRate of reduction (-)/increase (+) applicable to imports(traditional importers)>TABLE>ANNEX IIRate of reduction (-) applicable to the volume requested within the limits of the maximum amounts fixed by Regulation (EC) No 2044/2003(non-traditional importers)>TABLE>